Slip Op. 17- 

                UNITED STATES COURT OF INTERNATIONAL TRADE

 COOPER TIRE & RUBBER COMPANY,
 COOPER (KUNSHAN) TIRE CO., LTD.,
 AND COOPER CHENGSHAN
 (SHANDONG) TIRE CO., LTD.,

                         Plaintiffs,

                 v.

 UNITED STATES,
                                                      Before: Timothy C. Stanceu, Chief Judge
                         Defendant,
                                                      Court No. 15-00251
                 and

 THE UNITED STEEL, PAPER AND
 FORESTRY, RUBBER,
 MANUFACTURING, ENERGY, ALLIED
 INDUSTRIAL AND SERVICE WORKERS
 INTERNATIONAL UNION, AFL-CIO,
 CLC,

                         Defendant-Intervenor.


                                             OPINION

[Sustaining a decision in response to court order in litigation contesting a determination issued in
an investigation of sales at less than fair value of certain passenger car and light truck tires from
the People’s Republic of China]

                                                              Dated:6HSWHPEHU

       Gregory C. Dorris, Pepper Hamilton LLP, of Washington, D.C., for plaintiffs.

       John J. Todor, Senior Trial Counsel, Civil Division, U.S. Department of Justice, of
Washington, D.C., for defendant. With him on the brief were Chad A. Readler, Acting Assistant
Attorney General, Jeanne E. Davidson, Director, and Franklin E. White, Jr., Assistant Director.
Of counsel was Mercedes C. Morno, Office of the Chief Counsel for Trade Enforcement &
Compliance, U.S. Department of Commerce.

       Geert De Prest, Stewart and Stewart, of Washington, D.C., for defendant-intervenor.
With him on the brief were Terence P. Stewart, Phillip A. Butler, and Nicholas J. Birch.
Court No. 15-00251                                                                           Page 2


       Stanceu, Chief Judge: In this action, plaintiffs challenged the antidumping duty cash

deposit rate that the International Trade Administration, U.S. Department of Commerce

(“Commerce” or the “Department”) applied to imports of passenger car and light truck tires that

they produced and exported from the People’s Republic of China.

       Before the court is the decision (the “Remand Redetermination”) Commerce issued in

response to the court’s opinion and order in Cooper Tire & Rubber Co. v. United States, 41

CIT __, 217 F. Supp. 3d 1373 (2017) (“Cooper Tire”). The Remand Redetermination announces

the Department’s intention, expressed under protest, to recalculate plaintiffs’ antidumping duty

cash deposit rate. Results of Redetermination Pursuant to Remand (Apr. 17, 2017), ECF No. 43

(“Remand Redetermination”). For the reasons set forth below, the court sustains the Remand

Redetermination.

                                         I. BACKGROUND

       Background in this case is set forth in Cooper Tire, which is summarized and

supplemented, as necessary, herein. See Cooper Tire, 41 CIT at __, 217 F. Supp. 3d 1374-77.

                                 A. The Parties to this Litigation

       Plaintiffs Cooper (Kunshan) Tire Co., Ltd. and Cooper Chengshan (Shandong) Tire Co.,

Ltd. are affiliated Chinese producers and exporters of tires for passenger cars and light trucks.

Plaintiff Cooper Tire & Rubber Company is an affiliated exporter of the subject merchandise of

these producers. The court refers to plaintiffs collectively as “Cooper.”

       Cooper was a respondent in parallel antidumping duty (“AD”) and countervailing duty

(“CVD”) investigations. The petitioner in both the AD and CVD investigations was the United

Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Court No. 15-00251                                                                              Page 3


Workers International Union, AFL-CIO, CLC (the “USW”). The USW is the

defendant-intervenor in this action.

                                  B. The Contested Determination

        In June 2015, Commerce determined that imports of certain passenger vehicle and light

truck tires are being, or are likely to be, sold in the United States at less than fair value. See

Antidumping Duty Investigation of Certain Passenger Vehicle and Light Truck Tires From the

People’s Republic of China: Final Determination of Sales at Less Than Fair Value and Final

Affirmative Determination of Critical Circumstances, In Part, 80 Fed. Reg. 34,893 (Int’l Trade

Admin. June 18, 2015) (“Final AD Determination”). Commerce subsequently issued an

“Amended Final Determination” accompanied by AD and CVD orders. See Certain Passenger

Vehicle and Light Truck Tires From the People’s Republic of China: Amended Final Affirmative

Antidumping Duty Determination and Antidumping Duty Order; and Amended Final Affirmative

Countervailing Duty Determination and Countervailing Duty Order, 80 Fed. Reg. 47,902 (Int’l

Trade Admin. Aug. 10, 2015) (“Amended Final Determination”).

        In the Amended Final Determination, Commerce assigned Cooper an estimated

weighted-average dumping margin of 25.84%. Amended Final Determination, 80 Fed. Reg.

at 47,905. Commerce nominally set the cash deposit rate at the same rate as the estimated

dumping margin but made two downward adjustments resulting in an applied cash deposit rate

of 11.12% for subject merchandise Cooper exported to the United States. Id., 80 Fed. Reg.

at 47,904 n.19; see also Final AD Determination, 80 Fed. Reg. at 34,897. For the first of these

two adjustments, Commerce explained that it would subtract from the estimated dumping margin

the “export subsidy rate” of 11.13%, which Commerce determined individually for Cooper in the

course of the companion CVD investigation. Final AD Determination, 80 Fed. Reg. at 34,897.
Court No. 15-00251                                                                           Page 4


Meanwhile, the other separate rate respondents in the AD investigation received an “all-others”

export subsidy adjustment of 13.53% to their cash deposit rate. Id. For the second adjustment,

Commerce made a further reduction in Cooper’s cash deposit rate, as well as for the other

separate rate respondents, of 3.59% “to account for estimated domestic subsidy pass-through.”

Id. (footnote omitted).

       The two downward adjustments made to Cooper’s amended final dumping margin and

nominal cash deposit rate of 25.84% resulted in an applied cash deposit rate of 11.12%.

Amended Final Determination, 80 Fed. Reg. at 47,904 n.19.

                                C. Commencement of this Action

       Cooper commenced this action to challenge the 11.12% cash deposit rate established in

the Amended Final Determination. See Summons (Sept. 8, 2015), ECF No. 1; Complaint

(Oct. 7, 2015), ECF No. 9. Before the court, Cooper claimed that the downward adjustment

made by Commerce in setting Cooper’s cash deposit rate was improperly calculated. See

Cooper Tire, 41 CIT at __, __, 217 F. Supp. 3d at 1375, 1379-80.

                                          II. DISCUSSION

                             A. Jurisdiction and Standard of Review

       The court exercises jurisdiction according to section 201 of the Customs Court Act

of 1980, 28 U.S.C. § 1581(c). In reviewing a determination in an antidumping duty

investigation, the court “shall hold unlawful any determination, finding, or conclusion found . . .

to be unsupported by substantial evidence on the record, or otherwise not in accordance with

law . . . .” 19 U.S.C. § 1516a(b)(1)(B)(i).
Court No. 15-00251                                                                              Page 5


                             B. The Court’s Decision in Cooper Tire

       In Cooper Tire, the court determined that Commerce acted arbitrarily and capriciously in

subjecting Cooper’s merchandise to a cash deposit rate different than the cash deposit rate

applied to all other separate rate respondents in the AD investigation. Cooper Tire, 41 CIT

at __, 217 F. Supp. 3d at 1382-83. Specifically, the court held that Commerce lacked a rational

basis for treating Cooper differently than other separate rate respondents when the Department

limited Cooper’s export subsidy adjustment to 11.13% compared to the 13.53% export subsidy

adjustment received by the other separate rate respondents in the AD investigation. Id., 41 CIT

at __, 217 F. Supp. 3d at 1380-83. Accordingly, the court set aside as unlawful the Department’s

determination of Cooper’s cash deposit rate and ordered a redetermination. Id., 41 CIT

at __, 217 F. Supp. 3d at 1384.

                         C. The Department’s Remand Redetermination

       In the Remand Redetermination, Commerce, under protest, recalculated Cooper’s cash

deposit rate. Remand Redetermination 3. Commerce recalculated Cooper’s rate using the

weighted average of the export subsidies received by the mandatory respondents in the CVD

investigation (i.e., 13.53%), rather than the export subsidy calculated specifically for Cooper

(i.e., 11.13%). Id. at 2-3. Commerce determined Cooper’s recalculated cash deposit rate to

be 8.72%, consistent with that received by all the other separate rate respondents. Id. at 3.

       Commerce included draft amended cash deposit instructions in the Remand

Redetermination. See Attach. 1 to Remand Redetermination (Apr. 17, 2017), ECF No. 43-1. In

the draft amended cash deposit instructions, Commerce stated its intent to instruct U.S. Customs

and Border Protection (“CBP”) to apply Cooper’s recalculated cash deposit rate of 8.72% to all

entries of subject merchandise made by Cooper beginning the tenth day from the date on which
Court No. 15-00251                                                                           Page 6


the court issues a final judgment. Id; see also Remand Redetermination 3-4. The draft amended

cash deposit instructions made no mention of applying the recalculated cash deposit rate

of 8.72% retroactively to August 6, 2015, the date Cooper began paying the 11.12% cash deposit

rate determined by the court to be unlawful.

                     D. Proceedings following the Remand Redetermination

       Cooper and the USW filed comments on the Remand Redetermination. See generally

Pls.’ Comments on Results of Redetermination Pursuant to Remand (Apr. 27, 2017), ECF No. 45

(“Cooper’s Comments”); Def.-Int.’s Comments on Remand Redetermination (Apr. 27, 2017),

ECF No. 46. Defendant filed a response to the comments submitted by Cooper and the USW on

May 8, 2017. Def.’s Resp. to Comments on Remand Redetermination, ECF No. 47 (“Def.’s

Reply”).

       Cooper moved for an injunction following Defendant’s reply to Cooper’s comments on

the Remand Redetermination. Pls.’ Mot. for Prelim. Inj. (May 10, 2017), ECF. No. 49. The

parties reached an agreement as to the terms of the injunction, which the court subsequently

entered. Order (June 1, 2017), ECF No. 53. The injunction prohibits defendant from “making or

permitting liquidation of any unliquidated entries of certain passenger vehicle and light truck

tires” that “were entered on or after August 6, 2015 and through and including the date of

publication in the Federal Register of the Notice not in Harmony with the Court’s Decision[.]”

Id. at 1-2. The injunction also requires Commerce to instruct CBP to refund excess cash deposits

for entries covered by the injunction upon entry of judgment sustaining the Remand

Redetermination. Id. at 3.
Court No. 15-00251                                                                             Page 7


                  E. The Court Sustains Cooper’s Redetermined Cash Deposit Rate

        In their comment submission, Cooper asserted that Commerce complied only partly with

the court’s order in Cooper Tire. Cooper’s Comments 2-3. While Cooper agreed with the

Department’s recalculation of its cash deposit rate to 8.72%, Cooper took issue with the draft

amended cash deposit instructions that Commerce intended to issue once the court entered

judgment sustaining the Remand Redetermination. Id. Cooper asserted that because the draft

amended cash deposit instructions would apply only prospectively, the Remand Redetermination

“fail[s] to fully effectuate the [c]ourt’s order to determine Cooper’s cash deposit rate the same as

all other separate rate respondents[.]” Id. at 2. Cooper maintained that it is entitled to the “full

benefit” of its successful appeal in Cooper Tire and that the retroactive application of the

amended cash deposit rate is “absolutely necessary” to fully effectuate the court’s remand order.

Id. at 5.

        In response to Cooper’s comments on the Remand Redetermination, defendant argued

that the retroactive application of the amended cash deposit rate is not appropriate without an

injunction enjoining liquidation of these entries. Def.’s Reply 5-10. Without an injunction,

defendant asserted that, in accordance with 19 U.S.C. § 1516a(c)(1) (2012), all entries that were

entered on or before the date of publication in the Federal Register of a notice of a decision of

this Court not in harmony with that determination (“Timken Notice”) must be liquidated in

accordance with the contested determination. See 19 U.S.C. § 1516a(c)(1). 1


        1
            The relevant portion of that statute provides that:

       Unless such liquidation is enjoined by the court . . . entries of merchandise of the
       character covered by a determination of the Secretary, . . . shall be liquidated in
       accordance with the determination of the Secretary, . . . if they are entered, or
       withdrawn from warehouse, for consumption on or before the date of publication
(continued . . .)
Court No. 15-00251                                                                             Page 8


       The injunction Cooper obtained addressed defendant’s objection as to the effect of

19 U.S.C. § 1516a(c)(1) and also addressed Cooper’s concerns regarding the refund of excess

cash deposits by ordering Commerce to instruct CBP to refund excess cash deposits for entries

that were entered on or after August 6, 2015 through the date of the as-yet-unpublished Timken

Notice. See Order (June 1, 2017), ECF No. 53. Additionally, during a telephone conference

with the court, the parties agreed to CBP’s payment of interest on the refund of excess cash

deposits at the time of liquidation, rather than when refund of the excess cash deposits is made.

See Attach. 1 to Joint Status Report on Consultations Regarding Draft Judgment Language ¶ 5

(Aug. 24, 2017), ECF No. 59.

                                         III. CONCLUSION

       The court concludes that all the issues pertaining to implementation of the Remand

Redetermination have been resolved. The court concludes, further, that by correcting the

erroneous calculation of the antidumping duty cash deposit rate the Remand Redetermination, as

effectuated according to the agreed-upon terms of the injunction, complies with the court’s

opinion and order in Cooper Tire.

       The court, therefore, will enter judgment sustaining the Remand Redetermination.

                                                       /s/ Timothy C. Stanceu
                                                       Timothy C. Stanceu
                                                       Chief Judge

Dated: 6HSWHPEHU
New York, New York

                                                                                      (. . . continued)
       in the Federal Register by the Secretary . . . of a notice of a decision of the United
       States Court of International Trade, or of the United States Court of Appeals for
       the Federal Circuit, not in harmony with that determination.

19 U.S.C. § 1516a(c)(1).